Title: To Benjamin Franklin from Robert Morris, 1 October 1782
From: Morris, Robert
To: Franklin, Benjamin


Sir,—
Office of Finance 1st October 1782—
In my Letter of the twenty seventh of September last I express my Wish “that the Court of Spain should give Orders for the Shipment of a Million of Dollars at the Havanna free of Duties, and to be convoyed by One or more Ships of the Line to an American Port, &c.” Upon farther Reflection I am induced to believe that the Court of Spain will not readily go into the whole of this Arrangement; for altho they may & probably will agree to so much of it as will procure them an Equivalent in France for the Million Dollars to be shipped from the Havanna, yet there are Reasons to doubt whether they will convoy the Washington hither. I wish you therefore (should you meet with Difficulties in that Quarter) to apply to the Court for such Convoy. I wish it may consist of a Ship of the Line, because none but Frigates will cruize on this Coast during the Winter, and therefore One Ship of the Line will afford more Protection than two or three Frigates. However this will depend entirely on the Convenience or Inconvenience which may attend the Business. I shall communicate both this Letter and that of the twenty seventh to the Chevalier de la Luzerne, on whose Representations I rely much, as well for procuring the Aid asked for, as for accomplishing the necessary Arrangements after it is procured.
I am, Sir, Your most obedient & humble Servant
Robt Morris
His Excellency Benjamin Franklin Esqr.—
 
Endorsed: Office of Finance Oct. 1. 1782
